Citation Nr: 0932731	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  99-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating for the residuals of a 
compression fracture of the cervical spine, evaluated as 30 
percent disabling prior to April 13, 1999, and currently 
evaluated as 50 percent disabling.

2.  Entitlement to a rating for lumbosacral strain, with 
radiculopathy, evaluated as 20 percent disabling prior to 
April 13, 1999, and currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1996.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified at hearings before the undersigned 
Member of the Board in December 2001, December 2004, and June 
2006.

These issues were remanded by the Board in July 2002, 
February 2005, and November 2006.  Multiple other issues have 
been previously decided.  These are the only two issues that 
remain.  Unfortunately, the Board regrets that another remand 
is necessary as to these issues.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The record now includes a copy of a November 2001 letter from 
the Veteran to the Social Security Administration (SSA) in 
which he takes issue with a denial of his June 2001 claim for 
SSA disability benefits.  A copy of the SSA decision and the 
medical records relied on to reach the decision is not 
contained in the claims folder.  

Similarly, while the November 2001 letter contains a list of 
additional evidence enclosed for use in an appeal of the SSA 
denial, much of which is already in the claims folder, there 
is no indication as to the outcome of the appeal or whether 
or not evidence not contained in the claims folder was 
utilized in that decision.  

There does not appear to have been an attempt to obtain a 
copy of the SSA decision regarding the Veteran's disability 
benefits, or the medical records relied upon by this decision 
or decisions.  The Courts have imposed a virtually absolute 
duty to obtain SSA decisions and underlying medical records, 
especially in increased ratings issues.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As this may include medical evaluations not 
previously considered by VA, an effort must be made to obtain 
the decision and records.  

Furthermore, the Board notes that a decision of the United 
States Court of Appeals for Veterans Claims (Court) has 
recently been issued which is relevant to all claims for 
increased evaluations.  In the decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court outlined the 
notification required in claims for increased evaluations.  
The Veteran has not yet been afforded notification that 
contains the information described in Vasquez.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2008).  This should include all 
notification required in increased 
evaluation claims as required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits, including any 
decision made as well as the medical 
records relied upon concerning that claim 
and associate them with the claims 
folder.  If for some reason the records 
cannot be obtained, the claims file 
should contain documentation of the 
attempts made and the reason for the 
unavailability.

3.  After the development requested above 
has been completed to the extent 
possible, review the record as needed.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

